Citation Nr: 0311601	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  99-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches, to include 
consideration as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1990 to June 
1991, plus three months and 21 days of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1998 and July 1998 
by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  A video-conference 
hearing was held before the undersigned member of the Board 
in February 1999.  The Board remanded the case for additional 
development in October 1999.   The Board notes that in a 
decision of October 1999, the Board denied service connection 
for headaches due to an undiagnosed illness, and remanded a 
claim for service connection for headaches other than due to 
an undiagnosed illness.  

In July 2002, the Board initiated additional development of 
evidence on the issue of service connection for headaches 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
However, the development could not be completed as the 
veteran did not respond to the Board's letter of January 2003 
requesting information needed to obtain additional evidence.  
Accordingly, the Board will proceed with consideration of the 
appeal.  

The October 1999 Board decision denying service connection 
for headaches due to an undiagnosed illness was on the basis 
that the claim was not well grounded.  The law has changed 
since then, and the not well grounded standard is no longer 
applicable (as will be explained in more detail below).  
Accordingly, in the present decision the Board will consider 
all aspects of the claim for service connection for 
headaches, including headaches due to an undiagnosed illness.  





FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's current headaches were not present during 
service, and have been diagnosed as being tension headaches.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service, and 
may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter dated in May 2001, 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disability.  The Board has noted that in written statements 
dated in August 1998 and January 1999 the veteran reported 
that he had been experiencing headaches since service and had 
been treated in an emergency room.  The records pertaining to 
such treatment are not contained in the claims file.  
However, the VA has been unable to obtain them.  The 
veteran's written accounts did not include the name of the 
hospital or the dates of treatment.  Multiple attempts by the 
VA to have the veteran provide such information have failed.  
The RO wrote to the veteran in May 2001 and discussed the 
VA's duty to obtain evidence under the VCAA.  The RO 
requested that the veteran complete forms for treatment 
authorizing the VA to request the records.  The veteran 
filled out the forms by stating that there were "No 
additional meds."  In addition, the veteran did not respond 
to a letter from the Board which again requested that he fill 
out forms authorizing the VA to obtain medical records from 
the emergency room treatment.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran's DD 214 shows that he served in the United 
States Army from September 1990 to June 1991, with duty in 
Southwest Asia from January 23, 1991, to May 13, 1991.  
Service-connected compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2001).  On December 
27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001."  The 
presumptions were amended to allow service connection to be 
presumed for "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.  The changes are effective March 1, 2002.

The Board notes, for purposes of direct service connection, 
that the veteran's service medical records do not contain any 
references to complaints, findings, or diagnoses of a chronic 
headache disorder.  The report of a medical history dated in 
March 1991 shows that he denied having a history of frequent 
or severe headaches.  The report of a medical examination 
conducted at that time is negative for references to 
headaches.  

The veteran submitted an original claim for disability 
compensation in August 1991, but he did not mention 
headaches.  The report of a medical examination conducted by 
the VA in December 1991 is also negative for references to 
headaches.  The veteran submitted another claim for 
compensation in January 1994, but again he did not request 
compensation for headaches.  It was not until May 1994 that 
the veteran submitted a claim to the VA for migraine 
headaches.  He stated that he had been suffering from them 
since his tour of duty in Saudi Arabia.  He noted that he had 
recently undergone a Persian Gulf exam.  

The earliest post service VA record containing a complaint of 
a headache is the report of a Persian Gulf Registry general 
medical examination conducted by the VA in February 1994 
which shows that he reported that he had headaches, 
confusion, and forgetfulness.  He said that he got a headache 
once every two weeks, and it was a throbbing type headache 
located in the bitemporal area.  He took aspirin or Tylenol 
for relief.  He related these headaches to stress.  Following 
examination, the pertinent diagnosis was headaches, 
possibility stress related.  

The report of a Persian Gulf Registry psychiatric examination 
conducted by the VA in May 1994 shows that the veteran 
reported having problems since service which included 
headaches.  He denied a history of head injuries.  He said 
that his medications included aspirin for headaches.  Mental 
status examination was normal.  The report of a neurological 
examination conducted by the VA in May 1994 shows that the 
veteran said that he began to develop headaches while in the 
Persian Gulf.  Following examination, the impression was 
normal neurologic examination in an individual with what 
appears to be muscle contraction headaches.  

A VA treatment record dated in February 1995 shows that the 
veteran requested a refill of Motrin which he used to treat 
occasional headaches and foot pain.  

In July 1996, the RO wrote a Persian Gulf claim development 
letter to the veteran outlining the types of evidence which 
can be used to substantiate claims for undiagnosed illness.  

During a hearing held in February 1999 before the undersigned 
Member of the Board, the veteran testified that his headaches 
started in service a couple of weeks after going overseas.  
He said that he took medications, including Motrin, 
Nefazodone and Tylenol.  He said that the headaches were 
basically in front of his head and around his eyes.  

The report of a neurological examination conducted by the VA 
in December 1999 shows that the veteran reported having 
headaches since before he was discharged from service.  He 
said that he had headaches two times a week if he did not 
take medication.  The headache started in the temple area 
with a throbbing pain and got worse and became more diffuse.  
He said that he used to have nausea and vomiting 
occasionally.  Following examination, and review of the 
claims file, the examiner concluded that the veteran had a 
history of chronic headaches which were probably muscle 
contraction of tension type headaches.  

The veteran's current headaches were not present during 
service, and have been diagnosed as being tension headaches.  
As the disorder has been attributed to a particular 
diagnosis, the presumption applicable to undiagnosed 
illnesses does not apply.  There is no medical evidence 
linking any current diagnosis (other than post-traumatic 
stress disorder) to service.  The Board has noted that the 
veteran stated in his substantive appeal of September 2000 
that he believed that the VA examiner who conducted the 
neurological examination in May 1994 stated that his 
headaches began to develop during the Persian Gulf war.  
However, review of the examination report shows only that the 
doctor recorded the history given by the veteran.  No opinion 
linking the disorder to service was given.  The fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that the 
veteran's headaches were not incurred in or aggravated by 
service, and may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.





ORDER

Service connection for headaches, to include consideration as 
due to an undiagnosed illness, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

